Citation Nr: 1423524	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the request for waiver of the recovery of overpayment of VA disability compensation in the amount of $15,540.00 was timely.

2.  Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $15,540.00.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in St. Paul, Minnesota.  In this decision, the Committee denied waiver of the recovery of the Veteran's debt in the amount of $15,540.00 on the basis that the request for waiver was not made within 180 days from the date of notification of the indebtedness.  The Veteran appealed the determination.

The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The issue of waiver of the recovery of overpayment of VA disability compensation in the amount of $15,540.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was incarcerated from approximately November 2006 to January 2009 for a felony conviction.

2.  In April 2007, VA received notification of the incarceration through the government/prison matching program, and proposed to reduce the benefits to the 10 percent rate on the 61st day of incarceration following conviction.   

3.  In July 2007, VA reduced disability compensation benefits effective January 1, 2007, which resulted in creation of overpayment of $15,540.00.

4.  In August 2007, VA sent notice to the last mailing address provided for the Veteran that an overpayment in the amount of $15,540.00 had been created.

5.  Notice of the indebtedness was sent to the Veteran at an outdated address that was not the facility where the Veteran was then known by VA to be residing. 

6.  In November 2009, the Veteran submitted a request for waiver of recovery of an overpayment of VA disability benefits. 

7.  As a result of an error by VA or due to other circumstances beyond the Veteran's control, the Veteran did not receive the August 2007 notice of indebtedness or there was a delay in the receipt such notice.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA disability benefits in the amount of $15,540.00 was timely.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code.  Furthermore, because the Board is granting the appeal, to the extent that it finds that the Veteran has submitted a timely request for a waiver of overpayment, and is remanding the issue for consideration on the merits, the Board finds a discussion of any due process concerns, if present, in connection with the appeal for a waiver is not necessary at this time.  See 38 C.F.R. § 3.103 (2013).

Waiver of Overpayment Legal Criteria

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

VA regulations provide that "notice" means written notice sent to a claimant or payee at the latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996).


Waiver of Overpayment Analysis

In this case, the AOJ denied the request for waiver of overpayment solely on the basis that that the request was not received within 180 days from the date of notification of the indebtedness.  The Veteran contends that he did not receive the August 2007 notice advising him of the indebtedness (i.e., overpayment) in the amount of $15,540.00, including the right to waiver of the indebtedness, because he was incarcerated at the time.  See December 2009 Notice of Disagreement; March 2010 VA Form 9.  The Veteran was incarcerated from approximately November 2006 to January 2009 for a felony conviction.

After review of all the evidence of record, the Board finds that a timely request for waiver of the recovery of the overpayment of VA disability compensation in the amount of $15,540.00 was made.  The August 2007 notice of the indebtedness, which advised the Veteran, in pertinent part, of amount of the indebtedness (i.e., $15,540.00) and the right to request waiver, was mailed to the last mailing address that had been provided for the Veteran and was not returned as undeliverable; however, VA had previously received notice, by way of the prison/government matching program and correspondence from the South Carolina Department of Corrections, that the Veteran had been incarcerated since approximately November 2006 and then remained incarcerated for commission of a felony.  Thus, VA had actual knowledge that the Veteran no longer lived at the last mailing address provided for the Veteran and resided elsewhere when it mailed the August 2007 notice of the indebtedness to the Veteran.  The evidence does not show that notice of the indebtedness, including the right to request waiver, was sent to the Veteran at the correctional facility during the period of incarceration.   

Additionally, a November 2009 Report of General Information (VA Form 21-0820) shows that the Veteran then asked for an audit of his finance file to determine the amount he was paid by VA while incarcerated, how much had been repaid, and how much was still owed.  He also requested that documentation of the audit findings be sent to his mailing address of record.  The fact that the Veteran requested, in November 2009, to be provided with documentation of how much money he was paid by VA (i.e., the amount of overpayment) during his period of incarceration tends to support the Veteran's contention that he did not receive the August 2007 notice of the indebtedness.  The Veteran filed a request for waiver of recovery of the overpayment approximately two weeks later (i.e., in November 2009).  For these reasons, the Board finds that the Veteran did not receive the August 2007 notice of indebtedness or there was a significant delay in receipt of the notice due to an error by VA and/or due to other circumstances beyond the Veteran's control; therefore, the November 2009 request for waiver of recovery of overpayment in the amount of $15,540.00 was timely.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.


ORDER

The appeal regarding the timeliness of the request for a waiver of the recovery of an overpayment for VA disability compensation in the amount of $15,540.00 is granted.


REMAND

Because the Board finds that the request for a waiver of overpayment was timely, the AOJ must now adjudicate the merits of the appeal, specifically whether there was fraud, misrepresentation of a material fact, bad faith, or a lack of good faith on the part of the Veteran, and whether recovery of the indebtedness would be against equity and good conscience.

Accordingly, the issue of waiver of the recovery of overpayment of VA disability compensation in the amount of $15,540.00 is REMANDED for the following actions:

1.  Ensure that the Veteran and the representative have received a copy of all notices relevant to the reduction of VA compensation benefits, the overpayment debt, and the request for a waiver.

2.  Adjudicate the merits of the appeal, i.e., determine whether there was fraud, misrepresentation of a material fact, bad faith, or a lack of good faith on the part of the Veteran, and whether recovery of the indebtedness in the amount of $15,540.00, would be against equity and good conscience.  

3.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


